Name: Commission Implementing Regulation (EU) NoÃ 981/2013 of 11Ã October 2013 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2014 under certain GATT quotas
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  America;  international trade
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/39 COMMISSION IMPLEMENTING REGULATION (EU) No 981/2013 of 11 October 2013 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2014 under certain GATT quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2), and in particular the first subparagraphs of Article 23(1) and (4) thereof, Whereas: (1) Chapter III, Section 2 of Regulation (EC) No 1187/2009 establishes the procedure for the allocation of export licences for cheese to be exported to the United States of America under the GATT quotas referred to in Article 21 of that Regulation. (2) The export licence applications for certain product groups and quotas exceed the quantities available for the 2014 quota year. Allocation coefficients should therefore be established. (3) In the case of product groups and quotas for which the applications lodged are for quantities smaller than those available, it is appropriate to provide for the allocation of the remaining quantities to the applicants in proportion to the quantities applied for. The allocation of such further quantities should be conditional upon the competent authority being notified of the quantities accepted by the operator concerned and upon the interested operators lodging a security. (4) Given the time limit for carrying out the procedure for establishing those coefficients, as provided for in Article 23 of Regulation (EC) No 1187/2009, this Regulation should apply as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences lodged pursuant to Regulation (EC) No 1187/2009 in respect of the product groups and quotas identified by 16-Tokyo and 16-, 17-, 18-, 20-, 21-Uruguay in column 3 of the Annex to this Regulation shall be accepted, subject to the application of the allocation coefficients set out in column 5 of that Annex. Article 2 Applications for export licences lodged pursuant to Regulation (EC) No 1187/2009 in respect of the product groups and quotas identified by 22-, 25-Tokyo and 22-, 25-Uruguay in column 3 of the Annex to this Regulation shall be accepted for the quantities applied for. Export licences may be issued for further quantities distributed in accordance with the allocation coefficients set out in column 6 of the Annex, after acceptance by the operator within one week of publication of this Regulation and subject to the lodging of the requisite security. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1. ANNEX Identification of group in accordance with the additional notes in Chapter 4 of the Harmonised Tariff Schedule of the United States Identification of group and quota Quantity available for 2014 (in kg) Allocation coefficient provided for in Article 1 Allocation coefficient provided for in Article 2 Note No Group (1) (2) (3) (4) (5) (6) 16 Not specifically provided for (NSPF) 16-Tokyo 908 877 0,3080103 16-Uruguay 3 446 000 0,1854822 17 Blue Mould 17-Uruguay 350 000 0,1001430 18 Cheddar 18-Uruguay 1 050 000 0,3431372 20 Edam/Gouda 20-Uruguay 1 100 000 0,1700154 21 Italian type 21-Uruguay 2 025 000 0,1303088 22 Swiss or Emmenthaler cheese other than with eye formation 22-Tokyo 393 006 19,6503000 22-Uruguay 380 000 9,5000000 25 Swiss or Emmenthaler cheese with eye formation 25-Tokyo 4 003 172 3,0793630 25-Uruguay 2 420 000 2,7344632